These issues were submitted, by consent:
1. Where is the dividing line between plaintiff and defendant? Answer: The true line between plaintiff and defendant is twelve inches on the side next to defendant from the southeast wall of plaintiff, above the ground, along the whole course of the wall.
2. Is the plaintiff the owner of the lands in controversy? Answer: Yes.
3. If so, are defendants in wrongful possession thereof? Answer:   (151) Yes.
4. What damage, if any, is plaintiff entitled to recover? Answer: No.
From the judgment rendered the defendant appealed. *Page 148 
This cause was before this Court at a former term and a new trial was directed. Upon this second trial we are of opinion, upon examination of the record, that no error has been committed. Under the from of the first issue the controversy is one of fact, and has been determined by the jury in favor of the plaintiff. We find no reversible error, and the judgment is
Affirmed.